Citation Nr: 1142268	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-00 775	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The evidence shows a chronic lung disorder was not manifest in active service and is not shown to have developed as a result of an injury or disease during active service.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a June 2007 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the June 2007 VA correspondence.  The Board notes that the Veteran's service medical records are not of record and the record indicates they may have been lost due to fire.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).   A June 2007 service department report noted there were no available treatment or Office of the Surgeon General records pertaining to the Veteran.  In VA correspondence dated in August 2007 the Veteran was notified that information had been received indicating his military records may have been destroyed by fire.  He was also notified of the type of information necessary for additional VA assistance.  A subsequent VA determination found the Veteran's service records were unavailable for review and that further efforts to obtain service records would be futile.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes VA treatment and examination reports and the Veteran's statements in support of his claim.  The Board concurs that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2008 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  VA regulations provide, however, that for claims received after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service.  38 C.F.R. § 3.300 (2011).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service and service treatment records are unavailable.  In support of his claim the Veteran submitted copies of letters he wrote home during active service which describe his having been hospitalized in May 1957 and having been treated for bronchial pneumonia in December 1958.  In statements submitted with his claim in June 2007 for entitlement to service connection for a current lung disorder he reported he had pneumonia several times during service.  He also stated that he had ongoing lung and breathing problems since that time, which in the last five years had required an inhaler, and that he had spots that showed up on X-rays.  

VA treatment records dated in June 2002 noted a diagnosis of probable bronchitis.  It was also noted that the Veteran reported tobacco use and that he was advised to quit.  An October 2003 report noted there was no history of lung disease.  Tobacco use was reported again in August 2004 and the Veteran was again advised to quit.  A June 2006 report noted he reported he quit using tobacco more than one year earlier.  It was also noted that he reported a history of a possible scar or nodule from a past infection, but that he could not recall which lung was involved.  

On VA examination in August 2008 the Veteran reported that he had a lung disorder onset in 1957 and that he was hospitalized for pneumonia during basic training with a subsequent hospitalization during service for pneumonia and pleurisy.  It was noted he had a 40 pack year smoking history and that he stated he had stopped smoking 10 years earlier.  The Veteran complained of nocturnal dyspnea.  He stated he spent a lot of time outside, but that over the last few years he had not been able to go on the two to three mile walks he used to enjoy.  A diagnosis of chronic obstructive pulmonary disease (COPD) was provided.  The examiner found that it was more likely than not that the Veteran's COPD was due to his smoking history and not from pneumonia during military service.  

In correspondence received by VA in September 2008 the Veteran reported that he did not smoke when he entered active service and that during basic training and over his first year of active service he was treated for pneumonia and pleurisy.  He stated that he had started smoking in service and that he was also exposed to cigarette smoke during his service hospital admissions.  He reported that he had quit smoking cigarettes in October 1967.  He reiterated his claim in statements provided in October 2008.  

Based upon the evidence of record, the Board finds that a chronic lung disorder was not manifest in active service and is not shown to have developed as a result of an injury or disease during active service.  The August 2008 VA medical opinion in this case is persuasive.  It is shown to have been based upon a substantial review of the evidence of record and a thorough examination of the Veteran.  The Board notes that the Veteran's claim was received after June 9, 1998, and that there is no indication that a lung disability was otherwise due to service.  As such, service connection may not be considered on the basis that a lung disability resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  

There is no competent evidence in this case indicating the Veteran has a present lung disorder, to include bronchitis or COPD, that was incurred as a result of active service and no evidence of any actual lung disability prior to August 2008.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The Veteran's statement that he had ongoing lung and breathing problems since active service is not supported by any other evidence of record.  The Board finds that his statements as to continuing symptomatology of a lung disorder are inconsistent with his reports of medical history upon VA treatment and are not credible.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements are, in essence, conclusory assertions of a nexus between his present lung disorder and service.  As the question of a relationship to service for this disorder is a complex etiological question akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for this disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Therefore, the Board finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a lung disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


